Citation Nr: 1226132	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  97-34 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain and arthalgia, to include as a chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for leg pain, to include as a chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for night sweats, to include as a chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1991.  To include service in the Southwest Asia theater of operations during the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 1997 rating decision of the RO.  In September 2005, the Board, inter alia, denied the claims listed on the title page.  The Veteran appealed, and in June 2007, the United States Court of Appeals for Veterans Claims (Court), in pertinent part, granted a joint motion to remand the case.  In January 2009, the representative presented further argument.  In February 2009, the Board remanded the issues for further development of the record.  After completing some of the requested development, the RO continued to deny the claims and returned the matters on appeal to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In the February 2009 remand, the Board requested that the RO afford the Veteran a VA examination to determine the nature and etiology of the claimed disabilities.  Specifically the examiner was to address whether the Veteran suffered from chronic joint pain, arthalgia, and/or night sweats (symptoms) that were associated with a known clinical diagnosis to specifically include fibromyalgia.  If the symptoms were associated with a known clinical diagnosis, for each diagnosed disorder, the examiner was to address whether it was at least as likely as not that: (1) the disorder had its onset during his military service, or (2) was caused by an incident that occurred during his period of military service, to include service in the Southwest Asia theater of operations during the Gulf War.  

If the symptoms could not be associated with a known clinical diagnosis, the examiner was to specify whether the Veteran had objective indications of a chronic disability, to include fibromyalgia, resulting from an illness manifested by chronic joint pain, arthalgia, and/or night sweats, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  If the examiner could not offer an opinion that fact was to be noted and an explanation provided why the opinion could not be provided.  Any necessary specialty studies must be provided.
 
The June 2009 report of VA fibromyalgia examination reflects pertinent diagnoses including lower extremity arthralgias, low back strain, upper and lower extremity paresthesias and night sweats.  The examiner noted that he was requested to provide an opinion as to whether the Veteran's symptoms were associated with a known clinical diagnosis, to specifically include fibromyalgia.  The examiner commented that the Veteran had several characteristics of fibromyalgia that had its onset after his return from military service; however, he observed that the Veteran had not undergone further testing to exclude other conditions.  He concluded that until further testing was conducted, he could not offer an opinion as to etiology of claimed disorders without resort to mere speculation.  

November 2009 VA joint and spine examinations reflect diagnoses of bilateral patellofemoral syndrome and lumbar strain, however, opinions as to etiology were not offered.  

A November 2009 VA peripheral nerves examination reflects a diagnosis of upper and lower extremity paresthesias of undetermined etiology.  The examiner noted that he had been asked to opine as to whether the Veteran's disorders including his back, bilateral hips, bilateral knees and his upper and lower extremity paresthesias began during service.  The examiner noted that the service treatment records were negative for complaints of, treatment for or diagnosis of such disorders and noted that the Veteran reported that the disorders began after military service.  The examiner, however, examiner concluded, without rationale, that it was at least as likely as not that the Veteran's current problems with his hips, knees, back and upper and lower extremity paresthesias began during his period of military service.  VA regulations provide that where "the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. §§ 4.2, 19.9; see also Goss v. Brown, 9 Vet. App. 109, 114 (1996).  As the examiner did not provide a rationale, further development is in order.

A March 2011 VA general medical examination reflects pertinent diagnoses of bilateral knee patellofemoral syndrome, lumbosacral strain and bilateral hip strain.  While the examiner stated that these known clinical diagnoses did not meet the criteria for fibromyalgia, he did not opine as to whether these known clinical diagnoses at least as likely as not onset during the Veteran's military service, or were caused by an incident that occurred during his period of military service.  Thus, the Board finds that an addendum opinion that addresses these matters must be obtained.  Stegall.  

As to the Veteran's claim for entitlement to service connection for night sweats, the record seems to indicate that any sleep impairment is a manifestation of his already service-connected posttraumatic stress disorder, however, further development is in order before a final decision is entered.

 Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the name, address, and approximate (beginning and ending) dates of all VA and non-VA health care providers who have treated him for joint pain, arthalgia, leg pain and night sweats since his separation from military service.  If any records identified by the appellant are not available, or if the search for any such records yields negative results, that fact should clearly be documented in the claims file, and the Veteran notified in writing.

2.  After associating with the record all evidence obtained in connection with the above development (to the extent possible), the RO should arrange for the examiner who conducted the March 2011 examination to offer an addendum opinion.  The Veteran's claims folder and all pertinent records from Virtual VA must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  Based on a review of the claims folder, to specifically include the March 2011 VA examination report, the physician is to address the following: 

For each disorder diagnosed in the March 2011 examination report, address whether it is at least as likely as not that: (1) the disorder had its onset during his military service, or (2) was caused by an incident that occurred during his period of military service, to include service in the Southwest Asia theater of operations during the Gulf War?  

If the examiner cannot offer an opinion that fact must be noted and an explanation provided why the opinion cannot be provided.  If the opinion cannot be offered without further examination, then further examination must be provided.

3.  The RO should also arrange for the examiner who conducted the March 2011 psychiatric examination to offer an addendum opinion regarding the Veteran's claimed night sweats.  The Veteran's claims folder and all pertinent records from Virtual VA must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  Based on a review of the claims folder, to specifically include the March 2011 VA examination report, the physician is to address the following: 

Are the Veteran's night sweats associated with his posttraumatic stress disorder?  If not, are night sweats associated with any other known clinical diagnosis.  If so, is it at least as likely as not that the disorder had its onset during his military service, or was caused by an incident that occurred during his period of military service, to include service in the Southwest Asia theater of operations during the Gulf War?  

If the examiner cannot offer an opinion that fact must be noted and an explanation provided why the opinion cannot be provided.  If the opinion cannot be offered without further examination, then further examination must be provided.

4.  If further examination is necessary, the Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Thereafter, following any other appropriate development, to include supplemental notice under the VCAA as needed, the RO should readjudicate the appealed issues.  If any determination remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decisions.  They should then be afforded an applicable time to respond.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011)


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


